DETAILED ACTION
Acknowledgements
The amendment filed 8/7/2021 is acknowledged.
Claims 21-23, 32, 37-39, and 41-53 are pending.
Claims 21-23, 32, 37-39, and 41-53 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment/Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 21-23, 32, 37-39, and 41-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
New Matter
Claims 21, 32, and 38 recite “registering a first application as an independent application based on a first link structure . . . .” and “registering the first application as an in-app context handler . . . .” Although the specification discloses registering multiple entry points for a first application based on a link structure (See, e.g., PGPub of Specification ¶¶ 18-38), the specification does not disclose registering an application as an “independent application,” or as an “in-app context handler.” The specification does not describe what is considered to be an “independent application.” Further, although the specification disclose contextual links, the specification does not describe an “in-app context handler.”
Claims 22-23, 37, 39, 41-53 are also rejected as each depends on either claim 21, 32, or 38.
			
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 21-23, 32, 37-39, and 41-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Unclear Language
Claims 21, 32, and 38 recite “providing information regarding the digital media to the second entry point.” The claims previously recite “registering the first application . . . the registering being based on the first link structure received from the first application, the first link structure identifying . . . a second entry point of the first application through which the first application is invocable as the in-app context handler.” Thus, although the claim recites that the registering is based on the first link structure, and the first link structure identifies “a second entry point of the first application through which the first application is invocable as the in-app context handler,” the claim does not recite that this second entry point itself is registered. The claim only requires that the registering be based on the first link structure, but not that the first link structure be registered or stored, or that the second entry point be registered or stored. Therefore, the claim language is unclear because information cannot be provided to the second entry point if the second entry point is not stored or registered.
Claims 22-23, 37, 39, 41-53 are also rejected as each depends on either claim 21, 32, or 38.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Robinson (US 7,343,419) discloses registering different media applications as context handlers for digital media by storing associated entry points for the different media applications (Robinson 5:13-43; 6:47-51); identifying a selected audio or video file (Robinson 2:62-3:2; 4:4-33); determining a context describing characteristics of the selected audio or video file that is identified by the user input (Robinson 2:62-3:2; 4:4-15; 4:57-5:17, 5:43-62; 6:16-18); identifying a particular media application that has been registered as a particular context handler for music or audio files (Robinson 4:23-33; 5:23-49; 6:34-53); and providing the selected context describing the characteristics of the selected audio or video file to a particular entry point that was stored when registering the particular media application (Robinson 6:13-33, 53-56).
Lundan (US 2006/0159068) discloses providing context describing characteristics associated with the selected audio or video file by sending an HTTP request to the particular entry point with HTTP POST data identifying the artistic characteristics (Lundan ¶¶ 51-58).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685